United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2185
                                   ___________

Sally Harrison,                      *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      *      [UNPUBLISHED]
                                     *
                   Appellee.         *
                                ___________

                           Submitted: March 30, 1999
                               Filed: April 1, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Sally Harrison appeals the district court's grant of summary judgment affirming
the Social Security Commissioner's decision to deny Harrison's applications for
disability insurance benefits and supplemental security income. Having carefully
reviewed the record and the parties' briefs, we conclude the decision of the
Commissioner is supported by substantial evidence and Harrison is not disabled.
Because an extended opinion would serve no useful purpose in this fact-intensive case,
we affirm the district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-